              Case 3:20-cv-05068-RJB Document 29 Filed 09/09/20 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       ANTHONY DEWAYNE PARKER,
 7                                                       No. 3:20-CV-5068-RJB-DWC
 8                                  Petitioner,
              v.                                         ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
       RON HAYNES,
10                                  Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Report and Recommendation (Dkt. 28) is ADOPTED.
16
            (2)    Petitioner’s Motion to Withdraw [Dkt. # 26] is GRANTED, Petitioner’s Motion
17                 to Stay and Abey [Dkt. # 25] is denied as moot, and the federal habeas petition
                   under 28 U.S.C. § 2254 is DISMISSED WITHOUT PREJUDICE.
18
            (3)    The Court will NOT issue a Certificate of Appealability under 28 U.S.C. §
19
                   2253(c)(2), for the reasons articulated in the Report and Reccomendation, and in
20                 forma pauperis status is revoked for purposes of appeal.

21          DATED this 9th day of September, 2020.
22

23

24
                                         A
                                         ROBERT J. BRYAN
                                         United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
